





SECURITIES PURCHASE AGREEMENT




THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of June 24,
2014, is entered into by and between MEDIJANE HOLDINGS, INC., a Nevada
corporation (“Company”), and TYPENEX CO-INVESTMENT, LLC, a Utah limited
liability company, its successors and/or assigns (“Investor”).

A.

Company and Investor are executing and delivering this Agreement in reliance
upon the exemption from securities registration afforded by the rules and
regulations promulgated by the United States Securities and Exchange Commission
(the “SEC”) under the Securities Act of 1933, as amended (the “1933 Act”).

B.

Investor desires to purchase and Company desires to issue and sell, upon the
terms and conditions set forth in this Agreement (i) a Secured Convertible
Promissory Note, in the form attached hereto as , in the original principal
amount of $1,105,000.00 (the “Note”), convertible into shares of common stock,
$0.001 par value per share, of Company (the “Common Stock”), upon the terms and
subject to the limitations and conditions set forth in such Note, and (ii) a
Warrant to Purchase Common Stock, in the form attached hereto as  (the
“Warrant”).

C.

This Agreement, the Note, the Warrant, the Security Agreement (as defined
below), the Pledge Agreement (as defined below), the Secured Investor Notes (as
defined below), the Investor Notes (as defined below), and all other
certificates, documents, agreements, resolutions and instruments delivered to
any party under or in connection with this Agreement, as the same may be amended
from time to time, are collectively referred to herein as the “Transaction
Documents”.

D.

For purposes of this Agreement: “Conversion Shares” means all shares of Common
Stock issuable upon conversion of all or any portion of the Note; “Warrant
Shares” means all shares of Common Stock issuable upon the exercise of or
pursuant to the Warrant; and “Securities” means the Note, the Conversion Shares,
the Warrant and the Warrant Shares.

NOW, THEREFORE, Company and Investor hereby agree as follows:

1.

Purchase and Sale of Securities.

1.1.

Purchase of Securities. Company shall issue and sell to Investor and Investor
agrees to purchase from Company the Note and the Warrant. In consideration
thereof, Investor shall pay (i) the amount designated as the initial cash
purchase price on Investor’s signature page to this Agreement (the “Initial Cash
Purchase Price”), and (ii) issue to Company the Secured Investor Notes and the
Investor Notes (the sum of the initial principal amount of the Secured Investor
Notes and the Investor Notes, together with the Initial Cash Purchase Price, the
“Purchase Price”). Subject to Section , the Secured Investor Notes shall be
secured by the Membership Interest Pledge Agreement substantially in the form
attached hereto as , as the same may be amended from time to time (the “Pledge
Agreement”). Initially, only the Secured Investor Notes will be secured by the
Pledge Agreement pursuant to the terms and conditions of the Pledge Agreement,
the Secured Investor Notes and this Agreement, but the Investor Notes may become
secured subsequent to the Closing (as defined below) by such collateral and at
such time as determined by Investor in its sole discretion. The Purchase Price
and the OID (as defined herein) are allocated to the Tranches (as defined in the
Note) of the Note and to the Warrant as set forth in the table attached hereto
as .

1.2.

Form of Payment. On the Closing Date, (i) Investor shall pay the Purchase Price
to Company by delivering the following at the Closing: (A) the Initial Cash
Purchase Price, which shall be delivered by wire transfer of immediately
available funds to Company, in accordance with Company’s written wiring
instructions; (B) Secured Investor Note #1 in the principal amount of $85,000.00
duly executed and substantially in the form attached hereto as  (“Secured
Investor Note #1”); (C) Secured Investor Note #2 in the principal amount of
$85,000.00 duly executed and substantially in the form attached hereto as
 (“Secured Investor Note #2”, and together with Secured Investor Note #1, the
“Secured Investor Notes”); (D) Investor Note #3 in the principal amount of
$85,000.00 duly executed and substantially in the form attached hereto as
 (“Investor Note #3”); (E) Investor Note #4 in the principal amount of
$85,000.00 duly executed and substantially in the form attached hereto as
 (“Investor Note #4”); (F) Investor Note #5 in the principal amount of
$85,000.00 duly executed and substantially in the form attached hereto as
 (“Investor Note #5”); (G) Investor Note #6 in the principal amount of
$85,000.00 duly executed and substantially in the form attached hereto as
 (“Investor Note #6”); (H) Investor Note #7 in the principal amount of
$85,000.00 duly executed and substantially in the form attached hereto as
 (“Investor Note #7”); (I) Investor Note #8 in the principal amount of
$85,000.00 duly executed and substantially in the form attached hereto as
 (“Investor Note #8”); (J) Investor Note #9 in the principal amount of
$85,000.00 duly executed and substantially in the form attached hereto as
 (“Investor Note #9”); and (K) Investor Note #10 in the principal amount of
$85,000.00 duly executed and substantially in the form attached hereto as
 (“Investor Note #10”, and together with Investor Note #3, Investor Note #4,
Investor Note #5, Investor Note #6, Investor Note #7, Investor Note #8, and
Investor Note #9, the “Investor Notes”); and (ii) Company shall deliver the duly
executed Note and Warrant on behalf of Company, to Investor, against delivery of
such Purchase Price.

1.3.

Closing Date. Subject to the satisfaction (or written waiver) of the conditions
set forth in Section  and Section  below, the date and time of the issuance and
sale of the Securities pursuant to this Agreement (the “Closing Date”) shall be
5:00 p.m., Eastern Time on or about June 24, 2014, or such other mutually agreed
upon time. The closing of the transactions contemplated by this Agreement (the
“Closing”) shall occur on the Closing Date at the offices of Investor unless
otherwise agreed upon by the parties.

1.4.

Collateral for the Note. The Note shall be secured by the collateral set forth
in that certain Security Agreement attached hereto as  listing all of the
Secured Investor Notes and the Investor Notes as security for Company’s
obligations under the Transaction Documents (the “Security Agreement”).

1.5.

Collateral for Secured Investor Notes. At the Closing, Investor shall execute
the Pledge Agreement, thereby granting to Company a security interest in the
collateral described therein (the “Collateral”). Investor also agrees to file a
UCC Financing Statement (Form UCC1) with the Utah Department of Commerce in the
manner set forth in the Pledge Agreement in order to perfect Company’s security
interest in the Collateral. Notwithstanding anything to the contrary herein or
in any other Transaction Document, Investor may, in Investor’s sole discretion,
add additional collateral to the Collateral covered by the Pledge Agreement, and
may substitute Collateral as Investor deems fit, provided that the net fair
market value of the substituted Collateral may not be less than the aggregate
principal balance of the Secured Investor Notes as of the date of any such
substitution. In the event of a substitution of Collateral, Investor shall
timely execute any and all amendments and documents necessary or advisable in
order to properly release the original collateral and grant a security interest
upon the substitute collateral in favor of Company, including without limitation
the filing of an applicable UCC Financing Statement Amendment (Form UCC3) with
the Utah Department of Commerce. Company agrees to sign the documents and take
such other measures requested by Investor in order to accomplish the intent of
the Transaction Documents, including without limitation, execution of a Form
UCC3 (or equivalent) termination statement against the Collateral within five
(5) Trading Days after written request from Investor. Company acknowledges and
agrees that the Collateral may be encumbered by other monetary liens in priority
and/or subordinate positions. The intent of the parties is that the net fair
market value of the Collateral (less any other prior liens or encumbrances) will
be equal to or greater than the aggregate outstanding balance of the Secured
Investor Notes. To the extent the fair market value of the Collateral (less any
other liens or encumbrances) is less than the total outstanding balance of all
the Secured Investor Notes, then the Collateral will be deemed to only secure
those Secured Investor Notes with an aggregate outstanding balance that is less
than or equal to such net fair market value of the Collateral, applied in
numerical order of the Secured Investor Notes. By way of example only, if the
fair market value of the Collateral is determined by appraisal to be $200,000
and the Collateral is encumbered by $100,000 of prior liens, then the net fair
market value for purposes of this section is $100,000 ($200,000 - $100,000).
Accordingly, the Collateral will be deemed to secure only Secured Investor Note
#1, while Secured Investor Note #2 shall be deemed unsecured. If the Collateral
is subsequently appraised for $400,000 with all prior liens removed, then the
Collateral will automatically be deemed to secure Secured Investor Note #1 and
Secured Investor Note #2.

1.6.

Original Issue Discount; Transaction Expenses. The Note carries an original
issue discount of $100,000.00 (the “OID”). In addition, Company agrees to pay
$5,000.00 to Investor to cover Investor’s legal fees, accounting costs, due
diligence, monitoring and other transaction costs incurred in connection with
the purchase and sale of the Securities (the “Transaction Expense Amount”), all
of which amount is included in the initial principal balance of this Note. The
Purchase Price, therefore, shall be $1,000,000.00, computed as follows:
$1,105,000.00 original principal balance, less the OID, less the Transaction
Expense Amount. The Initial Cash Purchase Price shall be the Purchase Price less
the sum of the initial principal amounts of the Secured Investor Notes and the
Investor Notes. The OID and the Transaction Expense Amount allocated to the
Initial Cash Purchase Price are set forth on .

2.

Investor’s Representations and Warranties. Investor represents and warrants to
Company that: (i) this Agreement has been duly and validly authorized; (ii) this
Agreement constitutes a valid and binding agreement of Investor enforceable in
accordance with its terms; (iii) Investor is an “accredited investor” as that
term is defined in Rule 501(a) of Regulation D of the 1933 Act, and (iv) this
Agreement , the Pledge Agreement, the Secured Investor Notes and the Investor
Notes, and have been duly executed and delivered on behalf of Investor.

3.

Representations and Warranties of Company. Company represents and warrants to
Investor that: (i) Company is a corporation duly organized, validly existing and
in good standing under the laws of its state of incorporation and has the
requisite corporate power to own its properties and to carry on its business as
now being conducted; (ii) Company is duly qualified as a foreign corporation to
do business and is in good standing in each jurisdiction where the nature of the
business conducted or property owned by it makes such qualification necessary;
(iii) Company is obligated to file reports pursuant to Section 13 or
Section 15(d) of the Securities Exchange Act of 1934, as amended (the “1934
Act”); (iv) each of the Transaction Documents and the transactions contemplated
hereby and thereby, have been duly and validly authorized by Company; (v) this
Agreement, the Note, the Security Agreement, the Warrant, and the other
Transaction Documents have been duly executed and delivered by Company and
constitute the valid and binding obligations of Company enforceable in
accordance with their terms, subject as to enforceability only to general
principles of equity and to bankruptcy, insolvency, moratorium, and other
similar laws affecting the enforcement of creditors’ rights generally; (vi) the
execution and delivery of the Transaction Documents by Company, the issuance of
Securities in accordance with the terms hereof, and the consummation by Company
of the other transactions contemplated by the Transaction Documents do not and
will not conflict with or result in a breach by Company of any of the terms or
provisions of, or constitute a default under (a) Company’s formation documents
or bylaws, each as currently in effect, (b) any indenture, mortgage, deed of
trust, or other material agreement or instrument to which Company is a party or
by which it or any of its properties or assets are bound, including any listing
agreement for the Common Stock, or (c) to Company’s knowledge, any existing
applicable law, rule, or regulation or any applicable decree, judgment, or order
of any court, United States federal or state regulatory body, administrative
agency, or other governmental body having jurisdiction over Company or any of
Company’s properties or assets; (vii) no further authorization, approval or
consent of any court, governmental body, regulatory agency, self-regulatory
organization, or stock exchange or market or the stockholders or any lender of
Company is required to be obtained by Company for the issuance of the Securities
to Investor; (viii) none of Company’s filings with the SEC contained, at the
time they were filed, any untrue statement of a material fact or omitted to
state any material fact required to be stated therein or necessary to make the
statements made therein, in light of the circumstances under which they were
made, not misleading; (ix) Company has filed all reports, schedules, forms,
statements and other documents required to be filed by Company with the SEC
under the 1934 Act on a timely basis or has received a valid extension of such
time of filing and has filed any such report, schedule, form, statement or other
document prior to the expiration of any such extension; (x) Company is not, nor
has it ever been, a “Shell Company,” as such type of “issuer” is described in
Rule 144(i)(1) under the 1933 Act; (xi) Company has taken no action which would
give rise to any claim by any person or entity for a brokerage commission,
placement agent or finder’s fees or similar payments by Investor relating to the
Note or the transactions contemplated hereby; (xii) except for such fees arising
as a result of any agreement or arrangement entered into by Investor without the
knowledge of Company (an “Investor’s Fee”), Investor shall have no obligation
with respect to such fees or with respect to any claims made by or on behalf of
other persons for fees of a type contemplated in this subsection that may be due
in connection with the transactions contemplated hereby and Company shall
indemnify and hold harmless each of Investor, Investor’s employees, officers,
directors, stockholders, managers, agents, and partners, and their respective
affiliates, from and against all claims, losses, damages, costs (including the
costs of preparation and attorneys’ fees) and expenses suffered in respect of
any such claimed or existing fees (other than an Investor’s Fee, if any), and
(xiii) when issued, each of the Securities (including, without limitation, the
Conversion Shares and the Warrant Shares), will be validly issued, fully paid
for and non-assessable, free and clear of all liens, claims, charges and
encumbrances.

4.

Company Covenants. Until all of Company’s obligations hereunder are paid and
performed in full, or within the timeframes otherwise specifically set forth
below, Company shall comply with the following covenants: (i) from the date
hereof until the date that is six (6) months after all the Conversion Shares and
the Warrant Shares either have been sold by Investor, or may permanently be sold
by Investor without any restrictions pursuant to Rule 144, Company shall timely
make all filings required to be made by it under the 1933 Act, the 1934 Act,
Rule 144 or any United States securities laws and regulations thereof applicable
to Company or by the rules and regulations of its principal trading market, and
such filings shall conform to the requirements of applicable laws, regulations
and government agencies, and, unless such filings are publicly available on the
SEC’s EDGAR system (via the SEC’s web site at no additional charge), Company
shall provide a copy thereof to Investor promptly after such filings; (ii) so
long as Investor beneficially owns any of the Securities and for at least twenty
(20) Trading Days thereafter, Company shall file all reports required to be
filed with the SEC pursuant to Sections 13 or 15(d) of the 1934 Act, and shall
take all reasonable action under its control to ensure that adequate current
public information with respect to Company, as required in accordance with Rule
144, is publicly available, and shall not terminate its status as an issuer
required to file reports under the 1934 Act even if the 1934 Act or the rules
and regulations thereunder would permit such termination; (iii) the Common Stock
shall be listed or quoted for trading on any of (a) the NYSE Amex, (b) the New
York Stock Exchange, (c) the Nasdaq Global Market, (d) the Nasdaq Capital
Market, (e) the OTC Bulletin Board, (f) the OTCQX, or (g) the OTCQB; (iv) when
issued, each of the Securities (including, without limitation, the Conversion
Shares and the Warrant Shares), will be validly issued, fully paid for and
non-assessable, free and clear of all liens, claims, charges and encumbrances,
(iv) Company shall use the net proceeds received hereunder for working capital
and general corporate purposes only; provided, however, Company will not use
such proceeds to pay fees payable (A) to any broker or finder relating to the
offer and sale of the Securities unless such broker, finder, or other party is a
registered investment adviser or registered broker-dealer and such fees are paid
in full compliance with all applicable laws and regulations, or (B) to any other
party relating to any financing transaction effected prior to the date hereof;
and (v) from and after the date hereof and until all of Company’s obligations
hereunder and the Note are paid and performed in full, Company shall not
transfer, assign, sell, pledge, hypothecate or otherwise alienate or encumber
the Secured Investor Notes or the Investor Notes in any way without the prior
written consent of Investor.

5.

Conditions to Company’s Obligation to Sell. The obligation of Company hereunder
to issue and sell the Securities to Investor at the Closing is subject to the
satisfaction, at or before the Closing Date, of each of the following
conditions:

5.1.

Investor shall have executed this Agreement, the Pledge Agreement, the Secured
Investor Notes, and the Investor Notes, and delivered the same to Company.

5.2.

Investor shall have delivered the Initial Cash Purchase Price in accordance with
Section  above.

6.

Conditions to Investor’s Obligation to Purchase. The obligation of Investor
hereunder to purchase the Securities at the Closing is subject to the
satisfaction, at or before the Closing Date, of each of the following
conditions, provided that these conditions are for Investor’s sole benefit and
may be waived by Investor at any time in its sole discretion:

6.1.

Company shall have executed this Agreement and delivered the same to Investor.

6.2.

Company shall have delivered to Investor the duly executed Note and Warrant in
accordance with Section  above.

6.3.

Company shall have executed and delivered to Investor the Pledge Agreement.

6.4.

The Irrevocable Letter of Instructions to Transfer Agent shall have been
delivered to and acknowledged in writing by Company’s transfer agent (the
“Transfer Agent”) substantially in the form attached hereto as .

6.5.

Company shall have delivered to Investor a fully executed Secretary’s
Certificate evidencing Company’s approval of the Transaction Documents
substantially in the form attached hereto as .

6.6.

Company shall have delivered to Investor a fully executed Share Issuance
resolution to be delivered to the Transfer Agent substantially in the form
attached hereto as .

6.7.

Company shall have delivered to Investor fully executed copies of the Security
Agreement and all other Transaction Documents required to be executed by Company
herein or therein.

7.

Reservation of Shares. At all times during which the Note is convertible or the
Warrant is exercisable, Company will reserve from its authorized and unissued
Common Stock to provide for the issuance of Common Stock upon the full
conversion of the Note and full exercise of the Warrant. Company will at all
times reserve at least (i) three times the higher of (1) the Outstanding Balance
(as defined in and determined pursuant to the Note) divided by the Lender
Conversion Price (as defined in and determined pursuant to the Note), and (2)
the Outstanding Balance divided by the Market Price (as defined in and
determined pursuant to the Note), plus (ii) three times the number of Warrant
Shares (as determined pursuant to the Warrant) deliverable upon full exercise of
the Warrant (the “Share Reserve”), but in any event not less than 925,000 shares
of Common Stock shall be reserved at all times for such purpose (the “Transfer
Agent Reserve”). Company further agrees that it will cause the Transfer Agent to
immediately add shares of Common Stock to the Transfer Agent Reserve in
increments of 100,000 shares as and when requested by Investor in writing from
time to time, provided that such incremental increases do not cause the Transfer
Agent Reserve to exceed the Share Reserve. In furtherance thereof, from and
after the date hereof and until such time that the Note has been paid in full
and the Warrant exercised in full, Company shall require the Transfer Agent to
reserve for the purpose of issuance of Conversion Shares under the Note and
Warrant Shares under the Warrant, a number of shares of Common Stock equal to
the Transfer Agent Reserve. Company shall further require the Transfer Agent to
hold such shares of Common Stock exclusively for the benefit of Investor and to
issue such shares to Investor promptly upon Investor’s delivery of a conversion
notice under the Note or a Notice of Exercise under the Warrant. Finally,
Company shall require the Transfer Agent to issue shares of Common Stock
pursuant to the Note and the Warrant to Investor out of its authorized and
unissued shares, and not the Transfer Agent Reserve, to the extent shares of
Common Stock have been authorized, but not issued, and are not included in the
Transfer Agent Reserve. The Transfer Agent shall only issue shares out of the
Transfer Agent Reserve to the extent there are no other authorized shares
available for issuance and then only with Investor’s written consent.

8.

Miscellaneous. The provisions set forth in this Section  shall apply to this
Agreement, as well as all other Transaction Documents as if these terms were
fully set forth therein.

8.1.

Cross Default. Any Event of Default (as defined in the Note) by Company under
the Note shall be deemed a default under this Agreement, and any default by
Company under this Agreement will be deemed an Event of Default under the Note.

8.2.

Governing Law; Venue. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Utah for contracts to be wholly
performed in such state and without giving effect to the principles thereof
regarding the conflict of laws. Each party consents to and expressly agrees that
venue for Arbitration (as defined in ) of any dispute arising out of or relating
to any Transaction Document or the relationship of the parties or their
affiliates shall be in Salt Lake County or Utah County, Utah; provided, however,
that notwithstanding anything herein to the contrary, enforcement of Investor’s
rights under the Security Agreement will occur in accordance with the Uniform
Commercial Code of the applicable state(s) under the Security Agreement  and
enforcement of Company’s rights over the Collateral will occur in accordance
with the laws of the state in which the Collateral is located). Without
modifying the parties obligations to resolve disputes hereunder pursuant to the
Arbitration Provisions (as defined below), for any litigation arising in
connection with any of the Transaction Documents, each party hereto hereby (a)
consents to and expressly submits to the exclusive personal jurisdiction of any
state or federal court sitting in Salt Lake County, Utah, (b) expressly submits
to the venue of any such court for the purposes hereof, and (c) waives any claim
of improper venue and any claim or objection that such courts are an
inconvenient forum or any other claim or objection to the bringing of any such
proceeding in such jurisdictions or to any claim that such venue of the suit,
action or proceeding is improper.

8.3.

Arbitration of Claims. The parties shall submit all Claims (as defined in )
arising under this Agreement or any other Transaction Document or other
agreements between the parties and their affiliates to binding arbitration
pursuant to the arbitration provisions set forth in  attached hereto (the
“Arbitration Provisions”). The parties hereby acknowledge and agree that the
Arbitration Provisions are unconditionally binding on the parties hereto and are
severable from all other provisions of this Agreement. Any capitalized term not
defined in the Arbitration Provisions shall have the meaning set forth in this
Agreement. By executing this Agreement, Company represents, warrants and
covenants that Company has reviewed the Arbitration Provisions carefully,
consulted with legal counsel about such provisions (or waived its right to do
so), understands that the Arbitration Provisions are intended to allow for the
expeditious and efficient resolution of any dispute hereunder, agrees to the
terms and limitations set forth in the Arbitration Provisions, and that Company
will not take a position contrary to the foregoing representations. Company
acknowledges and agrees that Investor may rely upon the foregoing
representations and covenants of Company regarding the Arbitration Provisions.

8.4.

Counterparts. Each Transaction Document may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one instrument. The parties hereto confirm that any
electronic copy of another party’s executed counterpart of a Transaction
Document (or such party’s signature page thereof) will be deemed to be an
executed original thereof.

8.5.

Headings. The headings of this Agreement are for convenience of reference only
and shall not form part of, or affect the interpretation of, this Agreement.

8.6.

Severability. In the event that any provision of this Agreement is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform to such statute or rule of law. Any
provision hereof which may prove invalid or unenforceable under any law shall
not affect the validity or enforceability of any other provision hereof.

8.7.

Entire Agreement; Amendments. This Agreement and the instruments and exhibits
referenced herein contain the entire understanding of the parties with respect
to the matters covered herein and therein and, except as specifically set forth
herein or therein, neither Company nor Investor makes any representation,
warranty, covenant or undertaking with respect to such matters. No provision of
this Agreement may be waived or amended other than by an instrument in writing
signed by the parties hereto.

8.8.

Notices. Any notice required or permitted hereunder shall be given in writing
(unless otherwise specified herein) and shall be deemed effectively given on the
earliest of: (a) the date delivered, if delivered by personal delivery as
against written receipt therefor or by email to an executive officer, or by
facsimile (with successful transmission confirmation), (b) the earlier of the
date delivered or the third Trading Day after deposit, postage prepaid, in the
United States Postal Service by certified mail, or (c) the earlier of the date
delivered or the third Trading Day after mailing by express courier, with
delivery costs and fees prepaid, in each case, addressed to each of the other
parties thereunto entitled at the following addresses (or at such other
addresses as such party may designate by five (5) calendar days’ advance written
notice similarly given to each of the other parties hereto):

If to Company:




MediJane Holdings, Inc.

Attn: Irma N. Colon-Alonso

2011 Ken Pratt Boulevard, Suite 210

Longmont, Colorado 80501




With a copy to (which copy shall not constitute notice):




JM Walker and Associates

Attn: _________________

7841 South Garfield Way

Centennial, Colorado 80122




If to Investor:




Typenex Co-Investment, LLC

Attn: John Fife

303 East Wacker Drive, Suite 1200

Chicago, Illinois 60601




With a copy to (which copy shall not constitute notice):




Hansen Black Anderson Ashcraft PLLC

Attn: Jonathan K. Hansen

2940 West Maple Loop, Suite 103

Lehi, Utah 84043




8.9.

Successors and Assigns. This Agreement or any of the severable rights and
obligations inuring to the benefit of or to be performed by Investor hereunder
may be assigned by Investor to a third party, including its financing sources,
in whole or in part, without the need to obtain Company’s consent thereto.
Company may not assign its rights or obligations under this Agreement or
delegate its duties hereunder without the prior written consent of Investor.

8.10.

Survival. The representations and warranties of Company and the agreements and
covenants set forth in this Agreement shall survive the Closing hereunder
notwithstanding any due diligence investigation conducted by or on behalf of
Investor. Company agrees to indemnify and hold harmless Investor and all its
officers, directors, employees, attorneys, and agents for loss or damage arising
as a result of or related to any breach or alleged breach by Company of any of
its representations, warranties and covenants set forth in this Agreement or any
of its covenants and obligations under this Agreement, including advancement of
expenses as they are incurred.

8.11.

Publicity. Company and Investor shall have the right to review a reasonable
period of time before issuance of any press releases by the other party with
respect to the transactions contemplated hereby.

8.12.

Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

8.13.

Investor’s Rights and Remedies Cumulative; Liquidated Damages. All rights,
remedies, and powers conferred in this Agreement and the Transaction Documents
are cumulative and not exclusive of any other rights or remedies, and shall be
in addition to every other right, power, and remedy that Investor may have,
whether specifically granted in this Agreement or any other Transaction
Document, or existing at law, in equity, or by statute, and any and all such
rights and remedies may be exercised from time to time and as often and in such
order as Investor may deem expedient. The parties acknowledge and agree that
upon Company’s failure to comply with the provisions of the Transaction
Documents, Investor’s damages would be uncertain and difficult (if not
impossible) to accurately estimate because of the parties’ inability to predict
future interest rates and future share prices, Investor’s increased risk, and
the uncertainty of the availability of a suitable substitute investment
opportunity for Investor, among other reasons. Accordingly, any fees, charges,
and default interest due under the Note, the Warrant, and the other Transaction
Documents are intended by the parties to be, and shall be deemed, liquidated
damages (under Company’s and Investor’s expectations that any such liquidated
damages will tack back to the Closing Date for purposes of determining the
holding period under Rule 144). The parties agree that such liquidated damages
are a reasonable estimate of Investor’s actual damages and not a penalty, and
shall not be deemed in any way to limit any other right or remedy Investor may
have hereunder, at law or in equity. The parties acknowledge and agree that
under the circumstances existing at the time this Agreement is entered into,
such liquidated damages are fair and reasonable and are not penalties. All fees,
charges, and default interest provided for in the Transaction Documents are
agreed to by the parties to be based upon the obligations and the risks assumed
by the parties as of the Closing Date and are consistent with investments of
this type. The liquidated damages provisions of the Transaction Documents shall
not limit or preclude a party from pursuing any other remedy available at law or
in equity; provided, however, that the liquidated damages provided for in the
Transaction Documents are intended to be in lieu of actual damages.

8.14.

Ownership Limitation. Notwithstanding anything to the contrary contained in this
Agreement or the other Transaction Documents, if at any time Investor shall or
would be issued shares of Common Stock under any of the Transaction Documents,
but such issuance would cause Investor (together with its affiliates) to
beneficially own a number of shares exceeding the Maximum Percentage (as defined
in the Note), then Company must not issue to Investor the shares that would
cause Investor to exceed the Maximum Percentage. The shares of Common Stock
issuable to Investor that would cause the Maximum Percentage to be exceeded are
referred to herein as the “Ownership Limitation Shares”. Company will reserve
the Ownership Limitation Shares for the exclusive benefit of Investor. From time
to time, Investor may notify Company in writing of the number of the Ownership
Limitation Shares that may be issued to Investor without causing Investor to
exceed the Maximum Percentage. Upon receipt of such notice, Company shall be
unconditionally obligated to immediately issue such designated shares to
Investor, with a corresponding reduction in the number of the Ownership
Limitation Shares. For purposes of this Section, beneficial ownership of Common
Stock will be determined under Section 13(d) of the 1934 Act.

8.15.

Attorneys’ Fees and Cost of Collection. In the event of any arbitration or
action at law or in equity to enforce or interpret the terms of this Agreement
or any of the other Transaction Documents, the parties agree that the party who
is awarded the most money shall be deemed the prevailing party for all purposes
and shall therefore be entitled to an additional award of the full amount of the
attorneys’ fees, deposition costs, and expenses paid by such prevailing party in
connection with arbitration or litigation without reduction or apportionment
based upon the individual claims or defenses giving rise to the fees and
expenses. Nothing herein shall restrict or impair an arbitrator’s or a court’s
power to award fees and expenses for frivolous or bad faith pleading. If (a) the
Note or Warrant is placed in the hands of an attorney for collection or
enforcement prior to commencing arbitration or legal proceedings, or is
collected or enforced through any arbitration or legal proceeding, or Investor
otherwise takes action to collect amounts due under the Note or to enforce the
provisions of the Note or the Warrant; or (b) there occurs any bankruptcy,
reorganization, receivership of Company or other proceedings affecting Company’s
creditors’ rights and involving a claim under the Note or the Warrant; then
Company shall pay the costs incurred by Investor for such collection,
enforcement or action or in connection with such bankruptcy, reorganization,
receivership or other proceeding, including, without limitation, attorneys’
fees, expenses, deposition costs, and disbursements.

8.16.

Waiver. No waiver of any provision of this Agreement shall be effective unless
it is in the form of a writing signed by the party granting the waiver. No
waiver of any provision or consent to any prohibited action shall constitute a
waiver of any other provision or consent to any other prohibited action, whether
or not similar. No waiver or consent shall constitute a continuing waiver or
consent or commit a party to provide a waiver or consent in the future except to
the extent specifically set forth in writing.

8.17.

Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT IRREVOCABLY WAIVES ANY AND
ALL RIGHTS SUCH PARTY MAY HAVE TO DEMAND THAT ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR IN ANY WAY RELATED TO THIS AGREEMENT OR THE
RELATIONSHIPS OF THE PARTIES HERETO BE TRIED BY JURY. THIS WAIVER EXTENDS TO ANY
AND ALL RIGHTS TO DEMAND A TRIAL BY JURY ARISING UNDER COMMON LAW OR ANY
APPLICABLE STATUTE, LAW, RULE OR REGULATION. FURTHER, EACH PARTY HERETO
ACKNOWLEDGES THAT SUCH PARTY IS KNOWINGLY AND VOLUNTARILY WAIVING SUCH PARTY’S
RIGHT TO DEMAND TRIAL BY JURY.

8.18.

Time of the Essence. Time is expressly made of the essence with respect to each
and every provision of this Agreement and the other Transaction Documents.

[Remainder of page intentionally left blank; signature page follows]

















IN WITNESS WHEREOF, the undersigned Investor and Company have caused this
Agreement to be duly executed as of the date first above written.

SUBSCRIPTION AMOUNT:




Principal Amount of Note:

$1,105,000.00




Initial Cash Purchase Price:

$150,000.00







INVESTOR:




TYPENEX CO-INVESTMENT, LLC




By: Red Cliffs Investments, Inc., its Manager







By:

John M. Fife, President







COMPANY:




MEDIJANE HOLDINGS, INC.







By:

Printed Name:

Title:










ATTACHED EXHIBITS:




Exhibit A

Note

Exhibit B

Warrant

Exhibit C

Membership Interest Pledge Agreement

Exhibit D

Allocation of Purchase Price

Exhibit E

Form of Secured Investor Note

Exhibit F

Form of Investor Note

Exhibit G

Security Agreement

Exhibit H

Irrevocable Transfer Agent Instructions

Exhibit I

Secretary’s Certificate

Exhibit J

Share Issuance Resolution

Exhibit K

Arbitration Provisions
































ARBITRATION PROVISIONS




1.

Dispute Resolution. For purposes of this , the term “Claims” means any disputes,
claims, demands, causes of action, liabilities, damages, losses, or
controversies whatsoever arising from related to or connected with the
transactions contemplated in the Transaction Documents and any communications
between the parties related thereto, including without limitation any claims of
mutual mistake, mistake, fraud, misrepresentation, failure of formation, failure
of consideration, promissory estoppel, unconscionability, failure of condition
precedent, rescission, and any statutory claims, tort claims, contract claims,
or claims to void, invalidate or terminate the Agreement or any of the other
Transaction Documents. The term “Claims” specifically excludes enforcement of
Investor’s rights and remedies against the personal property described in the
Security Agreement under the applicable provisions of the Uniform Commercial
Code.The parties hereby agree that the arbitration provisions set forth in this
 (“Arbitration Provisions”) are binding on the parties hereto and are severable
from all other provisions in the Transaction Documents. As a result, any attempt
to rescind the Agreement or declare the Agreement or any other Transaction
Document invalid or unenforceable for any reason is subject to these Arbitration
Provisions. These Arbitration Provisions shall also survive any termination or
expiration of the Agreement.

2.

Arbitration. Except as otherwise provided herein, all Claims must be submitted
to arbitration (“Arbitration”) to be conducted in Salt Lake County, Utah or Utah
County, Utah and pursuant to the terms set forth in these Arbitration
Provisions. The parties agree that the award of the arbitrator shall be final
and binding upon the parties; shall be the sole and exclusive remedy between
them regarding any Claims, counterclaims, issues, or accountings presented or
pleaded to the arbitrator; and shall promptly be payable in United States
dollars free of any tax, deduction or offset (with respect to monetary awards).
Any costs or fees, including without limitation attorneys’ fees, incident to
enforcing the arbitrator’s award shall, to the maximum extent permitted by law,
be charged against the party resisting such enforcement. The award shall include
Default Interest (as defined in the Note) both before and after the award.
Judgment upon the award of the arbitrator will be entered and enforced by a
state court sitting in Salt Lake County, Utah. The parties hereby incorporate
herein the provisions and procedures set forth in the Utah Uniform Arbitration
Act, U.C.A. § 78B-11-101 et seq. (as amended or superseded from time to time,
the “Arbitration Act”). Pursuant to Section 78B-11-105 of the Arbitration Act,
in the event of conflict between the terms of these Arbitration Provisions and
the provisions of the Arbitration Act, the terms of these Arbitration Provisions
shall control.

3.

Arbitration Proceedings. Arbitration between the parties will be subject to the
following procedures:

3.1

Pursuant to Section 110 of the Arbitration Act, the parties agree that a party
may initiate Arbitration by giving written notice to the other party
(“Arbitration Notice”) in the same manner that notice is permitted under Section
 of the Agreement; provided, however, that the Arbitration Notice may not be
given by email or fax. Arbitration will be deemed initiated as of the date that
the Arbitration Notice is deemed delivered under Section  of the Agreement (the
“Service Date”). After the Service Date, information may be delivered, and
notices may be given, by email or fax pursuant to Section  of the Agreement or
any other method permitted thereunder. The Arbitration Notice must describe the
nature of the controversy, the remedies sought, and the election to commence
Arbitration proceedings. All Claims in the Arbitration Notice must be pleaded
consistent with the Utah Rules of Civil Procedure.

3.2

 Within ten (10) calendar days after the Service Date, Investor shall select and
submit to Company the names of three arbitrators that are designated as
“neutrals” or qualified arbitrators by Utah ADR Services
(http://www.utahadrservices.com) (such three designated persons hereunder are
referred to herein as the “Proposed Arbitrators”). For the avoidance of doubt,
each Proposed Arbitrator must be qualified as a “neutral” with Utah ADR
Services. Within ten (10) calendar days after Investor has submitted to Company
the names of the Proposed Arbitrators, Company must select, by written notice to
Investor, one (1) of the Proposed Arbitrators to act as the arbitrator for the
parties under these Arbitration Provisions. If Company fails to select one of
the Proposed Arbitrators in writing within such 10-day period, then Investor may
select the arbitrator from the Proposed Arbitrators by providing written notice
of such selection to Company. If Investor fails to identify the Proposed
Arbitrators within the time period required above, then Company may at any time
prior to Investor designating the Proposed Arbitrators, select the names of
three arbitrators that are designated as “neutrals” or qualified arbitrators by
Utah ADR Service by written notice to Investor. Investor may then, within ten
(10) calendar days after Company has submitted notice of its selected
arbitrators to Investor, select, by written notice to Company, one (1) of the
selected arbitrators to act as the arbitrator for the parties under these
Arbitration Provisions. If Investor fails to select in writing and within such
10-day period one of the three arbitrators selected by Company, then Company may
select the arbitrator from its three previously selected arbitrators by
providing written notice of such selection to Investor. Subject to Paragraph
3.12 below, the cost of the arbitrator must be paid equally by both parties;
provided, however, that if one party refuses or fails to pay its portion of the
arbitrator fee, then the other party can advance such unpaid amount (subject to
the accrual of Default Interest thereupon), with such amount added to or
subtracted from, as applicable, the award granted by the arbitrator. If Utah ADR
Services ceases to exist or to provide a list of neutrals, then the arbitrator
shall be selected under the then prevailing rules of the American Arbitration
Association. The date that the selected arbitrator agrees in writing to serve as
the arbitrator hereunder is referred to herein as the “Arbitration Commencement
Date”.

3.3

An answer and any counterclaims to the Arbitration Notice, which must be pleaded
consistent with the Utah Rules of Civil Procedure, shall be required to be
delivered to the other party within twenty (20) calendar days after the Service
Date. Upon request, the arbitrator is hereby instructed to render a default
award, consistent with the relief requested in the Arbitration Notice, against a
party that fails to submit an answer within such time period.

3.4

The party that delivers the Arbitration Notice to the other party shall have the
option to also commence legal proceedings with any state court sitting in Salt
Lake County, Utah (“Litigation Proceedings”), subject to the following: (i) the
complaint in the Litigation Proceedings is to be substantially similar to the
claims set forth in the Arbitration Notice, provided that an additional cause of
action to compel arbitration will also be included therein, (ii) so long as the
other party files an answer to the complaint in the Litigation Proceedings and
an answer to the Arbitration Notice, the Litigation Proceedings will be stayed
pending an award of the arbitrator hereunder, (iii) if the other party fails to
file an answer in the Litigation Proceedings or an answer in the Arbitration
Proceedings, then the party initiating Arbitration shall be entitled to a
default judgment consistent with the relief requested, to be entered in the
Litigation Proceedings, and (iv) any legal or procedural issue arising under the
Arbitration Act that requires a decision of a court of competent jurisdiction
may be determined in the Litigation Proceedings. Any award of the arbitrator may
be entered in such Litigation Proceedings pursuant to the Arbitration Act.

3.5

Pursuant to Section 118(8) of the Arbitration Act, the parties agree that
discovery shall be conducted in accordance with the Utah Rules of Civil
Procedure; provided, however, that incorporation of such rules will in no event
supersede the Arbitration Provisions set forth herein, including without
limitation the time limitation set forth in Paragraph 3.9 below, and the
following:

(a)

Discovery will only be allowed if the likely benefits of the proposed discovery
outweigh the burden or expense, and the discovery sought is likely to reveal
information that will satisfy a specific element of a claim or defense already
pleaded in the Arbitration. The party seeking discovery shall always have the
burden of showing that all of the standards and limitations set forth in these
Arbitration Provisions are satisfied. The scope of discovery in the Arbitration
proceedings shall also be limited as follows:

(i)

To facts directly connected with the transactions contemplated by the Agreement.

(ii)

To facts and information that cannot be obtained from another source that is
more convenient, less burdensome or less expensive.

(c)

No party shall be allowed (a) more than fifteen (15) interrogatories (including
discrete subparts), (b) more than fifteen (15) requests for admission (including
discrete subparts), (c) more than ten (10) document requests (including discrete
subparts), or (d) more than three depositions (excluding expert depositions) for
a maximum of seven (7) hours per deposition.

3.6

Any party submitting any written discovery requests, including interrogatories,
requests for production, subpoenas to a party or a third party, or requests for
admissions, must prepay the estimated attorneys’ fees and costs, as determined
by the arbitrator, before the responding party has any obligation to produce or
respond.

(a)

All discovery requests must be submitted in writing to the arbitrator and the
other party before issuing or serving such discovery requests. The party issuing
the written discovery requests must include with such discovery requests a
detailed explanation of how the proposed discovery requests satisfy the
requirements of these Arbitration Provisions and the Utah Rules of Civil
Procedure. Any party will then be allowed, within ten (10) calendar days of
receiving the proposed discovery requests, to submit to the arbitrator an
estimate of the attorneys’ fees and costs associated with responding to such
written discovery requests and a written challenge to each applicable discovery
request. After receipt of an estimate of attorneys’ fees and costs and/or
challenge(s) to one or more discovery requests, the arbitrator will make a
finding as to the likely attorneys’ fees and costs associated with responding to
the discovery requests and issue an order that (A) requires the requesting party
to prepay the attorneys’ fees and costs associated with responding to the
discovery requests, and (B) requires the responding party to respond to the
discovery requests as limited by the arbitrator within a certain period of time
after receiving payment from the requesting party. If a party entitled to submit
an estimate of attorneys’ fees and costs and/or a challenge to discovery
requests fails to do so within such 10-day period, the arbitrator will make a
finding that (A) there are no attorneys’ fees or costs associated with
responding to such discovery requests, and (B) the responding party must respond
to such discovery requests (as may be limited by the arbitrator) within a
certain period of time as determined by the arbitrator.

 (b)

In order to allow a written discovery request, the arbitrator must find that the
discovery request satisfies the standards set forth in these Arbitration
Provisions and the Utah Rules of Civil Procedure. The arbitrator must strictly
enforce these standards. If a discovery request does not satisfy any of the
standards set forth in these Arbitration Provisions or the Utah Rules of Civil
Procedure, the arbitrator may modify such discovery request to satisfy the
applicable standards, or strike such discovery request in whole or in part.

(c)

Discovery deadlines will be set forth in a scheduling order issued by the
arbitrator. The parties hereby authorize and direct the arbitrator to take such
actions and make such rulings as may be necessary to carry out the parties’
intent for the arbitration proceedings to be efficient and expeditious.

3.7

Each party may submit expert reports (and rebuttals thereto), provided that such
reports must be submitted by the deadlines established by the arbitrator. Expert
reports must contain the following: (a) a complete statement of all opinions the
expert will offer at trial and the basis and reasons for them; (b) the expert’s
name and qualifications, including a list of all publications within the
preceding 10 years, and a list of any other cases in which the expert has
testified at trial or in a deposition or prepared a report within the preceding
10 years; and (c) the compensation to be paid for the expert’s study and
testimony. The parties are entitled to depose any other party’s expert witness
one time for no more than 4 hours. An expert may not testify in a party’s
case-in-chief concerning any matter not fairly disclosed in the expert report.

3.8

All information disclosed by either party during the Arbitration process
(including without limitation information disclosed during the discovery
process) shall be considered confidential in nature. Each party agrees not to
disclose any confidential information received from the other party during the
discovery process unless (i) prior to or after the time of disclosure such
information becomes public knowledge or part of the public domain, not as a
result of any inaction or action of the receiving party, (ii) such information
is required by a court order, subpoena or similar legal duress to be disclosed
if such receiving party has notified the other party thereof in writing and
given it a reasonable opportunity to obtain a protective order from a court of
competent jurisdiction prior to disclosure; or (iii) disclosed to the receiving
party’s agents, representatives and legal counsel on a need to know basis who
each agree in writing not to disclose such information to any third party.
Pursuant to Section 118(5) of the Arbitration Act, the arbitrator is hereby
authorized and directed to issue a protective order to prevent the disclosure of
privileged information and confidential information upon the written request of
either party.

3.9

The parties hereby authorize and direct the arbitrator to take such actions and
make such rulings as may be necessary to carry out the parties’ intent for the
arbitration proceedings to be efficient and expeditious. Pursuant to Section 120
of the Arbitration Act, the parties hereby agree that an award of the arbitrator
must be made within 150 days after the Arbitration Commencement Date. The
arbitrator is hereby authorized and directed to hold a scheduling conference
within ten (10) calendar days after the Arbitration Commencement Date in order
to establish a scheduling order with various binding deadlines for discovery,
expert testimony, and the submission of documents by the parties to enable the
arbitrator to render a decision prior to the end of such 150-day period. The
Utah Rules of Evidence will apply to any final hearing before the arbitrator.

3.10

The arbitrator shall have the right to award or include in the arbitrator’s
award any relief which the arbitrator deems proper under the circumstances,
including, without limitation, specific performance and injunctive relief,
provided that the arbitrator may not award exemplary or punitive damages.

3.11

If any part of these Arbitration Provisions is found to violate applicable law
or to be illegal, then such provision shall be modified to the minimum extent
necessary to make such provision enforceable under applicable law.

3.12

The arbitrator is hereby directed to require the losing party to (i) pay the
full amount of the costs and fees of the arbitrator, and (ii) reimburse the
prevailing party the reasonable attorneys’ fees, arbitrator costs, deposition
costs, and other discovery costs incurred by the prevailing party.

[Remainder of page intentionally left blank]





Arbitration Provisions, Page 1





